I agree in the result that the clerk should be directed to expunge the judgment by him entered in vacation; and to me it seems a sufficiency appears on the record sent to this Court by the appeal to authorize it. The affidavits read *Page 145 
in the court below were the grounds on which the motion was made there; the same affidavits form part of the record sent here. It is not necessary that they should be entitled or have a caption. The caption of the record of which they are a part is sufficient.